DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
reference characters 113 and 160 have both been used to designate “top surface” (see [0079-0107])
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
reference character 132 has been used to designate both “center support wall,” “center wall” and “outer wall” (see [0084-0087])
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: as noted in the drawing objections above.  Appropriate correction is required.

Claim Objections
Claims 2 and 14 is/are objected to because of the following informalities:  
In claim 2, Ln. 3, “that” before “each side” should be deleted to correct the typographical error.
In claim 14, Ln. 5, “receive” should be added after “configured to” 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claims 1 and its dependents are indefinite because it is not clear whether claim 1 is drawn to the sub-combination of: a foldable constructed pallet only, or whether the claim is drawn to the combination of:  a foldable constructed pallet AND a structural insert.  This is because while some portion of the claim indicate that what is claimed is the sub-combination (note of claim 1, Ln. 8-9, “a cradle configured to hold a structural insert”), other portions of the claim indicate that what is claimed is the combination (note the structural limitation of claim 1, Ln. 9-10, requiring “such that folded panels of the structural insert are engaged with each of the outer sidewall and the internal sidewall and claim 2, Ln. 3-4, requiring “each side of the structural insert is engaged with one or both of: the outer sidewall or the internal sidewall”).  It is noted further in connection with these limitations that it is by now well settled that features not claimed may not be relied upon in support of patentability.  In this office action, the structural insert and its corresponding structure(s): (i.e. the folded panels and each side) are presumed not to be claimed in order for the examiner to give the claim its broadest reasonable interpretation.  Accordingly, all references in the claim to the structural insert and its corresponding structure(s): (i.e. the folded panels and each side) are considered to be merely functional.  On the other hand, clarification of the scope of claim is required.
	In claim 6, Ln. 2, the phrase, “…an outer sidewall of the plurality of outer sidewalls…” renders the claim to be vague and indefinite because it is unclear whether the applicant is encompassing the same “an outer sidewall of the plurality of outer sidewalls” (claim 1, Ln. 7, which claim 6 depends from) OR a different “outer sidewall of the plurality of outer sidewalls”? Further clarification is required.  For the purpose of examination, examiner interprets ‘an outer sidewall’ of claim 6 to be the same “outer sidewall” (of claim 1, Ln. 7) – in the art rejection below; emphasis added.
	In claim 6, Ln. 2-3, the phrase, “…an internal sidewall of the plurality of internal sidewalls…” renders the claim to be vague and indefinite because it is unclear whether the applicant is encompassing the same “an internal sidewall of the plurality of internal sidewalls” (claim 1, Ln. 7-8, which claim 6 depends from) OR a different “internal sidewall of the plurality of internal sidewalls”? Further clarification is required. For the purpose of examination, examiner interprets ‘an internal sidewall’ of claim 6 to be the same “internal sidewall” (of claim 1, Ln. 7-8) – in the art rejection below; emphasis added.
	In claim 7, Ln. 1, the phrase, “…the structural insert…” renders the claim to be vague and indefinite because the applicant establishes “a cradle” in reference to “a structural insert” which has NOT been positively recited (in claim 1, which claim 7 depends from). Therefore, it is unclear as to which aforementioned structure(s) is being encompassed with such language. Further clarification is required. 
	In claim 8, Ln. 6, the phrase, “…substantially…” which is a relative term and renders the claim indefinite. The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
	In claim 9, Ln. 2-5, the phrase in each instance, “…substantially…” which is a relative term and renders the claim indefinite. The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
	In claim 10, Ln. 2, the phrase, “…substantially…” which is a relative term and renders the claim indefinite. The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
	In claim 10, Ln. 2, the phrase, “…the inner side wall…” lacks antecedent basis and renders the claim to be vague and indefinite because it is unclear as to which aforementioned structure(s) is being encompassed with such language. Further clarification is required. 
	Claims 11 and its dependents are indefinite because it is not clear whether claim 1 is drawn to the sub-combination of: a foldable constructed pallet only, or whether the claim is drawn to the combination of:  a foldable constructed pallet AND a structural insert.  This is because while some portion of the claim indicate that what is claimed is the sub-combination (note of claim 11, Ln. 6-7, “ is configured to receive a structural insert”), other portions of the claim indicate that what is claimed is the combination (note the structural limitation of claim 11, Ln. 8, requiring “the structural insert including a column or pillar of folded material).  It is noted further in connection with these limitations that it is by now well settled that features not claimed may not be relied upon in support of patentability.  In this office action, the structural insert and its corresponding structure(s): (i.e. a column or pillar of folded panel) are presumed not to be claimed in order for the examiner to give the claim its broadest reasonable interpretation.  Accordingly, all references in the claim to the structural insert and its corresponding structure(s): (i.e. a column or pillar of folded panel) are considered to be merely functional.  On the other hand, clarification of the scope of claim is required.
	In claim 12, Ln. 3, the phrase, “…substantially…” which is a relative term and renders the claim indefinite. The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
	In claim 13, Ln. 2, the phrase, “…substantially…” which is a relative term and renders the claim indefinite. The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
	In claim 15, Ln. 4, the phrase, “…substantially…” which is a relative term and renders the claim indefinite. The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
	In claim 16, Ln. 2, the phrase, “…the structural insert…” renders the claim to be vague and indefinite because the applicant establishes “an outer sidewall of the plurality of outer sidewalls” in reference to “a structural insert” which has NOT been positively recited (in claim 11, which claim 16 depends from). Therefore, it is unclear as to which aforementioned structure(s) is being encompassed with such language. Further clarification is required.
	Claims 18 and its dependents are indefinite because it is not clear whether claim 1 is drawn to the sub-combination of: a method of assembling a pallet only, or whether the claim is drawn to the combination of: a method of assembling a pallet AND a structural insert.  This is because while some portion of the claim indicate that what is claimed is the sub-combination (note of claim 18, Ln. 8-9, “cradle configured to hold a structural insert”), other portions of the claim indicate that what is claimed is the combination (note the structural limitation of claim 1, Ln. 9-10, requiring “such that multiple folded sides of the structural insert are engaged with the outer sidewall and claim 20, Ln. 3-4, requiring “such that panels of folded material are engaged with and substantially facing the outer sidewall”).  It is noted further in connection with these limitations that it is by now well settled that features not claimed may not be relied upon in support of patentability.  In this office action, the structural insert and its corresponding structure(s): (i.e. the multiple folded sides and panels of folded material) are presumed not to be claimed in order for the examiner to give the claim its broadest reasonable interpretation.  Accordingly, all references in the claim to the structural insert and its corresponding structure(s): (i.e. the multiple folded sides and panels of folded material) are considered to be merely functional.  On the other hand, clarification of the scope of claim is required.
	In claim 20, Ln. 2, the phrase, “…substantially…” which is a relative term and renders the claim indefinite. The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
As for claims 2-10, 12-17, 19 and 20, due to their dependencies from claims 1, 11 and 18 (respectively), they too have these deficiencies.
Examiner's note: Applicant should carefully proofread all claims and make all necessary corrections.  Furthermore, in view of the massive rejection under 35 USC 112, the invention as claimed could not be understood, and prior art could not be properly applied. However, to the extent that the invention could be understood as disclosed, a search has been conducted, and the following prior art is believed to be relevant.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 11-12, 14-15 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lacroix (FR 2737700 A1; hereinafter Lacroix).
Regarding claim 1, Lacroix discloses a foldably constructed pallet embodiment (as shown in Figs. 1 and 4) comprising
a top member (1) forming a top surface of the foldably constructed pallet; and
a bottom member (1’) forming a bottom surface of the foldably constructed pallet, the bottom member comprising, extending from the bottom surface:
a plurality of outer sidewalls (6’ and 7’), and
a plurality of internal sidewalls (2’), 
wherein an outer sidewall of the plurality of outer sidewalls and an internal sidewall of the plurality of internal sidewalls cooperate to define a cradle (see annotated Lacroix Fig. 1 below – that is capable of holding a structural insert such that folded panels of the structural insert are engaged with each of the outer sidewall and the internal sidewall), and
wherein the top member is connected to the bottom member and covering the cradle (Lacroix pg. 3-4).

    PNG
    media_image1.png
    912
    1047
    media_image1.png
    Greyscale

Regarding claim 2, Lacroix further discloses wherein the outer sidewall and the internal sidewall cooperate to define the cradle as being capable of holding the structural insert such that each side of the structural insert is engaged with one or both of: the outer sidewall or the internal sidewall (see annotated Lacroix Fig. 1 above).
Regarding claim 3, Lacroix further discloses wherein the top member forms a plurality of upper edge supports (2, 6 and 7) extending from and folded relative to the top surface (see annotated Lacroix Fig. 1 above).
Regarding claim 4, Lacroix further discloses wherein the plurality of upper edge supports (specifically the corner flaps (6 and 7)) are coupled with respective outer sidewalls (i.e. the corner flaps (6’ and 7’)) of the plurality of outer sidewalls (Lacroix pg. 4, where it states the following, “... Similarly, flaps 6, 6 'and 7, 7' are also provided in corresponding position at the periphery of the two panels 1-1 ', and are articulated on these by fold lines coinciding with the edges of these panels. It is thus possible to bring the flaps 6-6 ', and 7-7' projecting perpendicularly to the panels 1-1 ', in the direction of the parallel panel and IN CONTACT with the corresponding flaps of this parallel panel, OF WHICH THEY CAN BE MADE INTEGRAL BY GLUING OR STAPLING…”); emphasis added.
Regarding claim 5, Lacroix further discloses wherein the top member covers the bottom member with an upper edge support of the plurality of upper edge supports connected to the outer sidewall.
Regarding claim 6, Lacroix further discloses wherein the cradle comprises a portion of each of: the outer sidewall of the plurality of outer sidewalls, the internal sidewall of the plurality of internal sidewalls, and an underside of the bottom surface (see annotated Lacroix Fig. 1 above).
Regarding claim 11, Lacroix discloses a foldably constructed pallet embodiment (as shown in Figs. 1 and 4) comprising
a top member (1) forming a top surface and a plurality of upper edge supports (6 and 7) extending from and folded relative to the top surface; and
a bottom member (1’) forming a bottom surface and a plurality of outer sidewalls (6’ and 7’) extending from and folded relative to the bottom surface;
wherein an outer sidewall of the plurality of outer sidewalls is capable of receiving a structural insert and define a position of the structural insert in the foldably constructed pallet, the structural insert including a column or pillar of folded material (see annotated Lacroix Fig. 1 above), and
wherein the top member covers the bottom member with an upper edge support of the plurality of upper edge supports connected to the outer sidewall opposite the folded panel of the structural insert (Lacroix pg. 3-4).
Regarding claim 12, Lacroix further discloses wherein the top member and the bottom member are arranged to define the top surface and the bottom surface as substantially parallel, opposing external surfaces of the foldably constructed pallet.
Regarding claim 14, Lacroix further discloses wherein the outer sidewall is a first outer sidewall of the plurality of outer sidewalls and is capable of receiving a first structural insert and define a first position of the first structural insert, a second outer sidewall of the plurality of outer sidewalls is capable of receiving a second structural insert and define a second position of second structural insert, and the bottom member includes a run of material extending between the first outer sidewall and the second outer sidewall at which no structural insert is received.
Regarding claim 15, Lacroix further discloses were at least the first position is defined by a corner of the foldably constructed pallet with the first outer sidewall defining at least one external side surface of the foldably constructed pallet that is substantially perpendicular to the top surface and the bottom surface (see annotated Lacroix Fig. 1 above).
Regarding claim 18, Lacroix discloses a method of assembling a pallet, comprising 
folding a top member (1) to define: 
a top surface of the pallet, and a plurality of upper edge supports (6 and 7) extending folded from the top surface; 
folding a bottom member (1’) to define: 
a bottom surface of the pallet, and a plurality of outer sidewalls (6’ and 7’) extending folded from the bottom surface; defining, using an outer sidewall of the plurality of outer sidewalls a cradle (see annotated Lacroix Fig. 1 above – that is  capable of holding a structural insert therein such that multiple folded sides of the structural insert are engaged with the outer sidewall; and 
connecting the top member to the bottom member and covering the cradle (Lacroix pg. 3-4). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 7-10, 16-17, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lacroix in view of Young, Jr. et al. (US 5592885; hereinafter Young, Jr.).
Regarding claim 7, Lacroix as above teaches all the structural limitations as set forth in claim 1, except for further comprising a structural insert.
	Young, Jr. is in the same field of endeavor as the claimed invention and Lacroix, which is a foldably constructed pallet. Young, Jr. teaches a foldably constructed pallet embodiment (10 and 12; as shown in Figs. 1-11) comprising:
a top member (14) forming a top surface of the foldably constructed pallet; and
a bottom member (16) forming a bottom surface of the foldably constructed pallet, the bottom member comprising, extending from the bottom surface:
a plurality of outer sidewalls (i.e. outer edge support flaps (42) – see Young, Jr. Fig. 2), and
a plurality of internal sidewalls (i.e. internal support flaps (42) – see Young, Jr. Fig. 2),
wherein an outer sidewall of the plurality of outer sidewalls and an internal sidewall of the plurality of internal sidewalls cooperate to define a cradle (i.e. in the form of support compartments (50) – see Young, Jr. Fig. 2) configured to hold a structural insert (i.e. 52 or 52A – see Young, Jr. Figs. 2 and 9) such that folded panels of the structural insert are engaged with each of the outer sidewall and the internal sidewall (i.e. center support block (52a) that is inserted into and secured to support compartment (50) via locking flaps or tabs (44) – see annotated Young, Jr. Fig. 2 below; Young, Jr. Col. 5 Ln. 10 – Col. 10 Ln. 7).

    PNG
    media_image2.png
    733
    1065
    media_image2.png
    Greyscale

	With this in mind,  it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the cradle (of Lacroix) with a similar structural insert(s) (as taught by Young, Jr) to allow an increase in the load-carrying capacity and side-shifting resistance of the collapsible pallet (Young Col. 8 Ln. 65 – Col. 9 Ln. 6).
Regarding claim 8, modified Lacroix as above further teaches wherein the structural insert comprises a column of folded material positioned between and extending toward the top surface and the bottom surface, the column of folded material comprises a plurality of panels foldably connected to one another along fold lines disposed between adjacent panels, and a panel of the plurality of panels is engaged with and substantially facing the outer sidewall or the inner sidewall (see annotated Young, Jr. Fig. 2 above).
Regarding claim 9, modified Lacroix as above further teaches wherein the panel is a first panel that is engaged with and substantially facing the outer sidewall, and the foldably constructed pallet further comprises a second panel that is engaged with and substantially facing the internal sidewall (see annotated Young, Jr. Fig. 2 above).
Regarding claim 10, modified Lacroix as above further teaches wherein the panel is engaged with and substantially facing a portion of each of the outer sidewall and the inner side wall (see annotated Young, Jr. Fig. 2 above).
Regarding claim 16, modified Lacroix as above further teaches a plurality of structural inserts (50 or 52A of Young, Jr.), including the structural insert, received between the top surface and the bottom surface and arranged across the foldably constructed pallet with structural inserts of the plurality of structural inserts disposed at each corner of the foldably constructed pallet.
Regarding claim 17, modified Lacroix as above further teaches wherein each structural insert of the plurality of structural inserts is received by one or more outer side walls of the plurality of outer sidewalls (see annotated Young, Jr. Fig. 2 above).
Regarding claim 19, modified Lacroix as above further teaches folding a single piece of material to form the structural insert as a column of folded material (see Young, Jr. Figs. 2 and 9).
Regarding claim 20, modified Lacroix as above further teaches comprising inserting the structural insert into the cradle such that panels of folded material are engaged with and substantially facing the outer sidewall  (see annotated Young, Jr. Fig. 2 above).


Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lacroix in view of Boyse et al. (US 5465672 – art of record; hereinafter Boyse).
Regarding claim 13, Lacroix as above teaches all the structural limitations as set forth in claim 1, except for a rigid insert arranged between, and substantially parallel with, the top surface and the bottom surface.
	Boyse is in the same field of endeavor as the claimed invention and Lacroix, which is a foldable constructed pallet. Boyse teaches a pallet embodiment (as shown in Figs. 1-5) using a plurality of structural inserts (i.e. in the form of core blocks (20)) and several rigid inserts (i.e. in the form of an upper deck (16) and a lower deck (18)), and wherein the rigid inserts are placed in between a top surface (formed by flaps 48, 50, 52 and 54 – see Boyse Fig. 2) of the pallet and a bottom surface (40 – see Boyse Fig. 5) of the pallet (Boyse Col. 3 Ln. 47 – Col. 5 Ln. 49).
	With this in mind, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the pallet (of Lacroix) with similar rigid inserts (as taught by Boyse) to enhance the overall strength of the pallet which allows for additional weight to be placed on top of the pallet.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,254,469. Although the claims at issue are not identical, they are not patentably distinct from each other because the difference between claims 1 and 11 (of the instant application) and claims 1 and 15 (of the ‘469 patent) is in effect a “species” of the “generic” invention of claims 1 and 11 (of the instant application). It has been held that the generic invention is anticipated by the “species”.  See MPEP §806.04(i)
Since, claims 1 and 11 (of the instant application) is anticipated by claims 1 and 15 (of the ‘469 patent), it is not patentably distinct from claims 1 and 15 (of the '469 patent).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited documents are listed on the attached PTO-892 form.
Examiner has cited particular paragraphs and/or columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant, in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or prior art(s) disclosed by the Examiner (in the attached PTO-892 form).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIJESH V. PATEL whose telephone number is (571)270-1878.  The examiner can normally be reached on Monday - Thursday 6:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREG PICKETT can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/B. V. P./
Examiner, Art Unit 3736


/CHUN HOI CHEUNG/Primary Examiner, Art Unit 3736